Citation Nr: 1451732	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia.

THE ISSUE

Whether the change of the Veteran's means test eligibility category from "exempt" to "required" for income year 2009 was proper.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1982 until December 1985.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which changed the Veteran's eligibility category.  The Veteran appealed the change in category in this decision, and the matter is now before the Board.

FINDING OF FACT

The Veteran's attributable gross household income for the 2009 income year, exceeded the means test income threshold for copayment-exempt status.


CONCLUSION OF LAW

The criteria for copayment-exempt care were not met during the 2009 income year, and the change of the Veteran's means test eligibility was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002); 38 C.F.R. §§ 3.271 , 3.272, 17.36, 17.47 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In March 2011, prior to the initial adjudication of the claim on appeal, the Veteran was provided notice of the income verification process and afforded an opportunity to correct and verify the income reported for the relevant year, as well as provided forms on which to verify income and exclusions for that year.  Based on the forging, the Board finds that the Veteran has received adequate notice and the content of such notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Concerning the duty to assist, the claims file contains pertinent financial documents and the Veteran's statements in support of his claim, as well as and records copies of correspondence between VA to the Veteran.  Moreover, at the Veteran's request a hearing before a member of the Board was scheduled, however as he failed to report for the hearing.  There is no indication from the Veteran or otherwise that any pertinent evidence remains outstanding, and under these circumstances a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Propriety of Change in Means Test Eligibility Category

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G) , 1722(a)(3) (West 2002); 38 C.F.R. § 3.29 (2013).

In this case, in February 2010 the Veteran submitted a VA Form 10-10EZ at a VA Medical Center in Miami, Florida, and reported that he did not meet the Means Test Threshold (MTT) criteria for cost-free VA care.  Thereafter, information obtained from the Internal Revenue Service via the Income Verification Match process in March 2011 indicated that his gross household income was above the 2009 VA National MTT for a veteran without dependents, of $29,402.  38 C.F.R. §§ 17.47(d)(2), (4) (2013).  The Veteran subsequently sent VA a statement indicating that he had zero dollars in assets during the whole of calendar year 2009.

While the Veteran has presented evidence suggesting that he had no assets in 2009, a veteran's attributable income - not assets - in the prior calendar year must be used to determine the appropriate copay status, see 38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4), unless used to disqualify a veteran for a specific copay status on the basis of assets valued too highly.  38 U.S.C.A. § 1722(d).  Thus, the Veteran's purported lack of assets cannot be used as a basis to qualify him for cost-free VA care.

A review of the record reflects simply that the Veteran has no service-connected disabilities and no dependents.  For 2009 - the year in question - the applicable VA National MTT was $29,402, see 38 U.S.C.A. § 1722 (West 2002); and the VA Geographic MTT for his residency location was $42,200, see 38 C.F.R. § 17.36(b)(7) (indicating that relevant "low income" status is determined under geographical income limits established by the U.S. Department of Urban Housing and Urban Development).  

Accordingly, as the Veteran's income was above the National MTT of $29,402, but below the Geographic MTT of $42,200, he is not eligible for treatment in VA's healthcare system under the copayment-exempt category for the period on appeal, and was appropriately considered under the Geographic MTT.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

The change of the Veteran's means test eligibility category, and resulting change from "exempt" to "required" for the 2009 income year was proper, and the appeal is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


